Citation Nr: 0811750	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  95-22 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased disability rating for 
laceration and dislocation of the left (minor) shoulder with 
scar, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board previously remanded these claims in June 1999 and 
July 2003 for additional development.

In the July 2003 Board remand, it was noted that in March 
2002, the veteran disagreed with the assignment of an 
effective date of February 24, 1992 for a 10 percent 
disability rating for laceration and dislocation of the left 
(minor) shoulder with scar.  In August 2002, the RO produced 
a statement of the case (SOC) on this issue and mailed the 
SOC to the veteran and The American Legion, which the veteran 
had appointed as his representative in August 1996.  In July 
2002, however, he executed and submitted to the RO, a VA Form 
21-22 appointing the North Carolina Division of Veterans 
Affairs (NCDVA) as his representative.  The Board noted that 
the RO did not provide NCDVA with notice of the August 2002 
SOC.  A SOC must be issued to both the claimant and the 
claimant's representative.  See 38 U.S.C.A. § 7105(d)(3) 
(West 2002 & Supp. 2007); 38 C.F.R. § 19.30(a) (2007).

In compliance with the July 2003 Board remand, the RO issued 
the veteran and his representative (NCDVA) copies of the 
August 5, 2002 SOC in February 2007 and April 2007.  Both 
letters requested that the veteran submit the corresponding 
VA Form 9 to perfect his appeal.  The veteran had 60 days 
from the mailing of the SOC to perfect his appeal.  Even 
affording the veteran additional time (since the SOC was 
issued twice), the veteran did not perfect his appeal.  The 
July 2003 Board remand specifically stated that without the 
VA Form 9, the veteran's claim of entitlement to an effective 
date earlier than February 24, 1992 for a 10 percent 
disability rating for laceration and dislocation of the left 
(minor) shoulder with scar, the claim would not be certified 
to the Board.  The veteran has failed to submit a VA Form 9 
to perfect his appeal, and thus the Board does not have 
jurisdiction to adjudicate this issue.

In reviewing the evidence of record, it is unclear whether 
the veteran wished to file a claim of entitlement to service 
connection for vision problems, as noted in a statement dated 
in July 1999.  This issue is REFERRED back to the RO for 
appropriate action.

The issue of entitlement to an increased disability rating 
for laceration and dislocation of the left (minor) shoulder 
with scar, currently evaluated as 10 percent disabling, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The veteran will be notified if further 
action on his part is required.


FINDINGS OF FACT

1.  The veteran does not have a credible diagnosis of PTSD.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible, verifying evidence of the veteran's 
reported stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

A letter dated in August 2003 discussed the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187.  The August 2003 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-21.  
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since (1) the veteran initiated his claim prior to 
the enactment of the VCAA, (2) he was subsequently provided 
notice in August 2003 and (3) the claim was readjudicated and 
an additional supplemental statement of the case was provided 
to the veteran in July 2007.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).

The Board notes that the VCAA notice provided to the veteran 
in August 2003, failed to provide notice of the fourth 
element, viz., that the veteran should provide any evidence 
relevant to the claim in his possession to VA.  See Pelegrini 
II, supra.  Failure to provide pre-adjudicative notice of any 
of the four elements is presumed to create prejudicial error.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id., at 17.  Lack of prejudicial 
harm may be shown in three ways: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law.  Id., at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The August 2003 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claim.  See Pelegrini II, at 
120-21.  Accordingly, the Board concludes that the failure to 
provide VCAA compliant notice was harmless.  The Board may 
proceed with consideration of the claim on the merits.  See 
Sanders, supra; see also Simmons v. Nicholson, 487 F. 3d 892 
(Fed. Cir. 2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
PTSD, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The veteran was afforded a VA medical examination in February 
2001, to obtain an opinion as to whether his current 
psychiatric condition constitutes PTSD and if so, if it could 
be directly attributed to service.  Further examination or 
opinion is not needed on the PTSD claim.  At a minimum, there 
is no persuasive and competent evidence that the veteran's 
stressors can be verified, he does not have a current 
diagnosis of PTSD and his current psychiatric condition 
cannot be associated with military service.  This is 
discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).
II.  The Merits of the Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2007).  

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.   
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  See 
Moreau v.  Brown, 9 Vet. App. 389 (1996).  However, the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

The Board notes that the veteran has been treated exclusively 
at VA for his mental disorders.  The disorders are partially 
attributed to the veteran's explanation of a traumatic and 
life-threatening event in service.  However, "[j]ust because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  A 
finding that the veteran engaged in combat with the enemy 
during active service, or independent evidence which confirms 
his account of in-service stressors is necessary to establish 
service connection for PTSD. 

The veteran has reported that while in service he served in 
combat in Vietnam, was later the victim of a terrorist attack 
in Germany, which resulted in the death of his friend, and 
assisted in a hostage rescue mission.  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet.  
App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991). 

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The Court has held that:

[w]here it is determined, through 
recognized military  citations or other 
supportive evidence, that the veteran  
was engaged in combat with the enemy and 
the claimed stressors are related to 
such combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their 
actual occurrence and no further 
development for corroborative evidence 
will be required, provided that the 
veteran's testimony is found to be 
"satisfactory," e.g., credible, and 
"consistent with the circumstances, 
conditions, or hardships of [combat] 
service."

See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  
Before this provision applies, the Board must make a specific 
finding that the appellant was engaged in combat with the 
enemy.  See Zarycki, supra.

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does not 
mean that he himself engaged in combat with the enemy.   Id.  
Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  No single 
item of evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions 
that he engaged in combat with the enemy are not ignored, but 
are evaluated along with the other evidence of record.  Id.  
However, the claimant's assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.

The record does not support a finding that the veteran 
engaged in combat.  The veteran is not the recipient of an 
award or citation that indicates that he was in combat in 
Vietnam.  In fact, there is no evidence that the veteran was 
ever stationed in Vietnam.  The record does establish that 
the veteran was stationed in Germany as a wheel vehicle 
mechanic.  Review of the veteran's records does not indicate 
that he was exposed to combat, was the victim of a terrorist 
attack or assisted in the resolution of a hostage situation.

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, the claimant submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are 
distinguishable because there is no independent evidence that 
the veteran engaged in combat, was the victim of a terrorist 
attack or assisted in the resolution of a hostage situation.

VA has made a reasonably exhaustive search of the available 
records to assist the veteran in substantiating his claim.  
Service medical records do indicate that the veteran was 
treated for a dislocated shoulder in 1971, but there was no 
evidence of a vehicular accident.  VA attempted to verify the 
veteran's alleged stressor through the U.S. Army and Joint 
Services Environmental Support Group (now referred to as the 
Joint Service Center for Unit Records and Research or 
JSCURR).  It was reported that the U.S. Army Crime Records 
Center had no record of a vehicular accident in August 1971.  
See Environmental Support Group letter, October 25, 1993.  
The National Archives and Record Administration (NARA) 
searched available records from June through October 1971 and 
found no reference to a vehicular accident.  See NARA letter, 
May 4, 2007.  The National Personnel Records Center (NPRC) 
was also unable to locate records pertaining to the alleged 
accident.  See NPRC response to RO query, March 2006.

The only evidence of record that the veteran engaged in 
combat with the enemy is his own testimony.  The Board does 
not find the veteran's allegations and reported stressors 
credible.  Credibility is an adjudicative, not a medical 
determination.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  In this case, the "inherent 
characteristics" of the veteran's statements are 
inconsistency.  The following are examples of these 
inconsistencies.

In May 1981, the veteran reported that while driving a five-
ton truck hauling radio equipment near Darmstadt, Germany, a 
small car came up on the left side of his truck and cut him 
off.  To avoid hitting the car, the veteran swerved and 
skidded off the road.  The veteran stated that the person 
riding next to him, (J.B.), in the truck injured his right 
hand, which later had to be amputated.  The veteran stated 
that when the truck hit the guardrail, he hit his head on the 
steering wheel and both he and J.B. were knocked unconscious.  
The veteran indicated that his injuries consisted of a 
concussion, broken teeth, a dislocated left shoulder and a 
sprained back.  See Report of Accidental Injury, May 22, 
1981.  In June 1981, a VA administrative decision determined 
that there was no willful misconduct associated with the 
veteran's reported accident as there was no evidence of 
alcohol.  See LOD determination administrative decision, June 
12, 1981.

Interestingly, the veteran's report of his stressor was 
drastically altered during the January 1989 VA examination.  
The veteran claimed that while he was driving the 
aforementioned truck near Darmstadt, Germany, a car came up 
on the left side of his vehicle and a passenger threw an 
incendiary device into his truck.  He stated there was an 
enormous explosion, the truck was completely destroyed and 
the veteran was thrown from the vehicle onto the road.  The 
veteran reported that after this injury, he was given light 
duty and a desk job for the remainder of his time in service.  
See VA examination report, January 5, 1989.  The Board notes 
that the veteran made no mention of a passenger in the truck 
with him at that time.  However, in April 1992, the veteran 
filed his original claim for PTSD and stated that he was 
haunted by the memories of his friend R.B., who was killed 
during the 1971 vehicular accident.

In March 1992, the veteran's explanation of his stressor 
became even more fantastic.  As reflected in VA treatment 
notes, he reported that he was the victim of a terrorist 
attack during service, where missiles were stolen from his 
cargo after the explosion of the incendiary device that was 
thrown at his truck.  (The Board notes that the veteran had 
previously stated that he was hauling radio equipment in his 
truck.  See Report of Accidental Injury, May 22, 1981.)  The 
veteran also clarified that this act of terrorism was 
perpetrated by the Irish Republican Army (IRA).  The Board 
finds this explanation extraordinarily inconsistent with the 
veteran's prior explanations.  

Even more interesting is the veteran's statement of July 
1999, wherein he stated that the truck accident caused him to 
go through the windshield, resulting in cuts to the chest, a 
broken collarbone and facial cuts.  See veteran's statement, 
July 7, 1999.  There is no evidence in the service medical 
records describing these alleged injuries.  The veteran also 
reported that his very close friend R.W. was killed.  The 
Board is mystified as to how both R.B. and R.W. were killed 
in the veteran's reported vehicular accident.  From July 1999 
forward, the veteran only refers to the alleged death of R.W. 
in the accident, and makes no further mention of R.B. or J.B.  
It is clear that the veteran's statements are inconsistent 
and inaccurate.

During a VAMC social work assessment, the veteran reported 
serving in Vietnam for eight months, followed by a tour in 
Germany where he assisted in a hostage crisis.  He reported 
that he was injured in both Vietnam and in Germany.  See VAMC 
Social Work Assessment, July 14, 1999.  According to the 
veteran's Department of Defense (DD) Form 214, the veteran 
did not serve in Vietnam at any time, nor did he receive any 
medals indicative of combat.  The Board is also unclear as to 
how a wheel vehicle mechanic would be involved in a hostage 
negotiation.  There is no evidence in the record to 
substantiate this claim.  The veteran continued to relay his 
story of the truck accident in service and the death of his 
friend R.W.  See VA examination report, February 21, 2001.  
In May 2005, the veteran stated that his injuries from the 
truck accident were so severe that he was in a body cast for 
nine months.  See veteran's statement, May 20, 2005.  Again, 
there is no evidence in the record to support this claim.

For all of the reasons explained above, the Board finds that 
the veteran did not engage in combat.  See VAOPGCPREC 12-99.  
Concordantly, the Board also finds that the preponderance of 
the evidence does not verify any claimed stressor.

Review of the medical evidence of record establishes that in 
April 1992, the veteran participated in a psychological 
evaluation.  He was diagnosed with dysthymic disorder, a 
history of alcohol and drug abuse and mixed personality 
disorder.  Based on history provided by the veteran, the 
examiner stated that if the veteran's alleged stressors were 
verified, he would meet the criteria for a diagnosis of PTSD.  
See VA Medical Center (VAMC) treatment record, psychological 
evaluation, April 15, 1992.  In 1993, a VA social work 
summary stated that the veteran "could possibly" suffer 
from PTSD, but that many of his comments were inconsistent 
with the medical history of record.  See VAMC treatment 
record, social work summary, February 25, 1993.  The Board 
observes, however, that the Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
This applies to the statement made in February 1993.  There 
was no definitive diagnosis of PTSD at that time.

Aside from the two aforementioned medical records, there is 
no evidence of record that provides a credible and supported 
diagnosis of PTSD.  In April 1998, the veteran was admitted 
to the VAMC for drug and alcohol rehabilitation.  The 
discharge summary diagnosed the veteran with pain disorder, 
substance dependence, adjustment disorder and personality 
disorder.  See VAMC treatment record, discharge summary, 
April 23, 1998 through April 30, 1998.  There was no 
diagnosis of PTSD.

During the February 2001 VA examination, when asked about his 
PTSD symptomatology, the examiner stated the veteran was 
unable to present a believable history and catalog of the 
symptoms a person with PTSD would describe.  "It appears to 
be wishful thinking on his part that he actually has this 
condition," noted the examiner.  The examiner also opined 
that the veteran had a great desire for secondary gain from 
the establishment of diagnosed PTSD.  The veteran was 
ultimately diagnosed with alcohol and cocaine abuse in 
remission and mixed personality disorder.  See VA examination 
report, February 21, 2001.  The veteran did not meet the 
criteria for a diagnosis of PTSD.

The Board has determined that the veteran has failed to 
provide a credible and verifiable stressor and a diagnosis of 
PTSD.  In order to be considered for service connection, a 
claimant must first have a disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  In the absence 
of diagnosed PTSD, service connection may not be granted.  
See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

In short, the Board finds that the preponderance of the 
evidence is against verification of any of the veteran's 
stressors.  The law requires verification; therefore, the 
claim for service connection for PTSD is denied.  See 38 
C.F.R. § 3.304(f) (2007).  As the claim fails for lack of a 
credible, verified stressor and a diagnosis of PTSD, the 
question of medical nexus is moot.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  See Gilbert, 1 Vet. App. at 53. 




ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status since 1995, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the veteran that it would not be remanding 
this claim again unless it was essential for a full and fair 
adjudication of his claim.

During the pendency of the veteran's appeal, the Court issued 
a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which added additional notice requirements for 
increased rating claims.  As the veteran was not provided 
notice compliant with Vazquez, this claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
compliant with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Specifically, 
the letter should comply with the 
following:

(A) the Secretary should notify the 
claimant that, to substantiate a claim, 
the claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life; 

(B) if the Diagnostic Code under which 
the claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating 
a noticeable worsening or increase in 
severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant; 

(C) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 
noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; 

(D) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation, 
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim for an increased 
disability evaluation for laceration and 
dislocation of the left (minor) shoulder 
with scar, currently evaluated as 10 
percent disabling, should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After he has had an adequate opportunity 
to respond, this issue should be returned 
to the Board for further appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


